Citation Nr: 1234790	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran enlisted in the Alabama National Guard in July 1983 and was a member until July 1989; he rejoined in April 1990 and was a member until April 1992.  While a member of the National Guard, the Veteran had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including an initial period of ACDUTRA in the Army from September 1983 to March 1984.  He also had active duty from November 1990 to June 1991, including service in Southwest Asia. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

In the Veteran's February 2007 substantive appeal, he requested the opportunity to testify before the Board at the local regional office.  In August 2009, the Veteran withdrew this request and has not requested to testify at another hearing.  38 C.F.R. § 20.704.

When this case was before the Board in April 2010, it was remanded for further development.  While the case was in remand status, the Veteran's appeal for service connection for arthritis of the left knee was resolved by a June 2012 rating decision granting service connection for the claimed disability.  The Board has limited its consideration accordingly.


REMAND

In response to the Board's remand directives in April 2010, the Veteran was afforded a VA examination in March 2012.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness and provided the rationale that a letter from Dr. K.H., M.D., indicated a diagnosis in 1995 by another physician of diabetes type II; a rating decision stated a diagnosis of diabetes in 1995, greater than one year after separation from active duty; VA medical center (VAMC) progress note with examining provider diagnosed adult onset diabetes with dated onset of 1997; and a November 1990 Report of Medical History showed dizziness noted in a vision report of an unknown date.  The VA examiner concluded that there was "No concrete evidence of diabetes seen by this examiner; the issue of dizziness may have been an early sign of diabetes; this was not clearly addressed."

The Board finds that this opinion is inadequate for adjudication purposes.  The record is replete with current diagnoses of diabetes mellitus and medical records showing treatment for diabetes; therefore, the Board must request clarification as to the opinion "no concrete evidence of diabetes seen by this examiner".  It may be that the examiner intended to state that there was no concrete evidence of diabetes in service, but this is not specifically stated.  Moreover, although the examiner addressed that a diagnosis of diabetes was found more than one year after separation from active duty, the examiner did not address whether the diabetes mellitus was otherwise related to active service.  The examiner should offer a full explanation as to the likelihood that dizziness noted in November 1990 might represent a symptom of diabetes.  

The Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the claims folders to the VA examiner who conducted the April 2010 VA examination.  The examiner should be requested to review the claims folders and provide an addendum opinion setting forth a complete rationale for all opinions expressed and conclusions reached in regards to the questions of whether the Veteran currently has diabetes mellitus, addressing current treatment records, and whether there is a 50 percent or better probability that diabetes mellitus had its onset in service or within one year of service, or is otherwise related to the Veteran's military service. The examiner should offer a full explanation as to the likelihood that dizziness noted in the November 1990 medical history or a complaint of a problem with the right eye noted in May 1991 might represent a symptom of diabetes.  The examiner should also discuss the significance, if any, of the post service blood glucose reading in June 1993 of 135.   

If the April 2010 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


